1                                                                             O
                                                                            JS-6
2
3
4
5
6
7
8
9
                       UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11
12   CARMEN JOHN PERRI, an                 Case No.: 2:18-cv-03427-ODW (GJSx)
13   individual,
14   Plaintiff,                             ORDER DISMISSING CASE WITH
15                                          PREJUDICE
     v.
16
17   GOOD STUFF BURGER, a business
     of unknown form; 11901 OLYMPIC,
18   INC., a California corporation; and
19   Does 1-10,
20                  Defendants.
21
22
23
24
25
26
27
28
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Good Stuff
3    Burger and 11901 Olympic, Inc., (“Defendants”), the Court hereby enters a dismissal
4    with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
5    Each party shall bear his or its own costs and attorneys’ fees. All dates and deadlines
6    are VACATED and taken off calendar, and the clerk shall close the case.
7
8          IT IS SO ORDERED.
9
     January 28, 2019
10
11
                                      OTIS D. WRIGHT, II
12                                    UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               1
